DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-16, 19, and 46-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (Pub. No. US 2011/0004222A1) in view of Biedermann et al. (Pub. No. US 2011/0004222A1) and further in view of Sharifi-Mehr et al. (Pub. No. US 2008/0282846 A1).
Regarding claims 1-7, 15-16, 19, and 46-53, Biedermann et al. discloses a system (figures 1-3) for tightening a locking cap onto at least a portion of a pedicle screw during spinal surgery, the system comprising: a torque-generating body (all of the elements shown in figure 10) having a proximal end and an opposing distal end (figure 1) and defining a longitudinal axis extending therebetween, the distal end coupled to a handle 7 (figure 11); a drive shaft 2 rotatably driven by the torque-generating body (paragraph 0038), the drive shaft 2 having a proximal end 28, an opposing distal end 21 and a longitudinal axis extending therebetween (figure 3), the proximal end 28 of the drive shaft being operatively engaged to the distal end of the torque- generating body, the opposing distal end 21 of the drive shaft 2 engaging at least a portion of one of a locking cap and the pedicle screw (paragraph 0035); a gearbox 4 operatively coupled to the torque generating body and the drive shaft 2 (figures 1-3 and 10); and an anti-torque device 6 comprised of an elongated and generally hollow member, the member having a proximal end and an opposing distal end.  The distal end 64 of the anti- torque device 6 is fixed from rotating relative to at least a portion of one of the pedicle screw and a fixation rod (figure 5).  The anti-torque device 6 and torque- generating body (figure 10) cooperate to create a generally balanced reaction between a locking torque TL generated by the torque-generating body and an opposite reaction torque TR generated by the anti-torque device (paragraph 0040 and 0050).  The torque TL generated by the drive shaft 2 of the torque-generating body is provided to one of the locking cap and the pedicle screw, and the opposite reaction torque TR generated by the anti-torque device 6 is provided to one of the locking cap, the pedicle screw and a fixation rod (figure 5; paragraphs 0042-0046).  The torque-generating body is one of a motorized power tool, a pressurized fluid or a hand-actuated screwdriver (it is a hand operated screw driver because the user rotates the worm gear, which turns the drive shaft, which rotates the set screw).  The anti-torque device 6 is removably attached to the torque-generating body (figure 3).  The proximal end of the anti-torque device 6 may selectively engage at least a portion of one or more distal portions of the torque-generating body (figure 3; paragraph 0040).  The anti- torque device 6 comprises an opening 67 formed on a side wall proximate a connection point between the distal end 21 of the drive shaft and at least a portion of one of a locking cap and the pedicle screw, wherein the anti-torque device comprises radially spaced-apart archways 66 that extend radially inwardly from the distal end of the anti-torque device, the archways 66 radially spaced-apart from the opening 67 (figures 5, 8, and 9).  A portion of one of the archways 66 engages at least a portion of a fixation rod to maintain the distal end of the anti-torque device stationary (figure 5).  A proximal end 61 of the anti-torque device slidably engages the distal end of the torque-generating body (figure 3; paragraph 0040).  An interior surface of the distal end 64 of the anti-torque device includes at least one of a recess 65 and a protrusion sized and configured to engage the portion of the one of the locking cap, the pedicle screw and the fixation rod (the interior surface of the distal end has a recess 65 to engage the pedicle screw, figures 5 and 8).
Biedermann et al. discloses the claimed invention except wherein the proximal end of the anti-torque device is fixed from rotating relative to at least a portion of the torque- generating body; further wherein the proximal end of the anti-torque device comprises a longitudinally extending keyed interface which is slidably engaged to a corresponding longitudinally keyed interface of the gearbox 4; wherein rotation of the handle about the longitudinal axis causes the drive shaft to rotate; wherein the gearbox receives input torque from the torque-generating body and increases output torque of the drive shaft; wherein the gearbox comprises a first gear operatively coupled to the distal end of the torque-generating body, and a first spur gear that operatively engages the first gear, wherein the first spur gear has a greater number of gear teeth than a number of gear teeth of the first gear; wherein the first spur gear has twice the number of gear teeth as the first gear; wherein the gear box further comprises a second spur gear, wherein a spur of the first spur gear operatively engages the second spur gear, wherein the second spur gear has a greater number of gear teeth then a number of gear teeth of the spur; wherein the second spur gear has twice the number of gear teeth as the spur of the first spur gear; wherein a proximal end of the drive shaft is operatively engaged with the second spur gear; wherein at least a portion of the proximal end of the drive shaft extends through at least a central portion of the second spur gear and is fixedly connected thereto.  Biedermann et al. discloses that the torque generating body “upper portion” can be provided as several different upper portions comprising either different gear units and/or preset torque adapters that can be selectively coupled to the counter-holding portion (paragraph 0050) and also discloses that the gear unit need not be a worm driver…it could also be realized by a planetary gear unit, in particular with a coaxial drive shaft and driven shaft…any other reduction gear unit may be used also (paragraph 0052).
Biedermann et al. teaches, in the embodiment of figures 17-18b, that the proximal end 601 of the anti-torque device 6 is fixed from rotating relative to at least a portion of the torque- generating body (paragraph 0050; figure 18b); further wherein the proximal end of the anti-torque device 6 comprises a longitudinally extending keyed interface 601 which is slidably engaged to a corresponding longitudinally extending keyed interface of the gearbox 4’ (figures 17, 18a, 18b; paragraph 0050- end 601 of the anti-torque device has a corresponding shape that cooperates with the plurality of coaxial recesses 403 of lower sleeve portion 401 of the gearbox 4’ to provide a keyed interface that prevents rotation.  The coaxial recesses 403 are configured like a Torx wrench.  It is well known in the art that a torx wrench comprises a longitudinally extending keyed interface).  Biedermann et al. teaches that such a keyed interface is advantageous because it provides a safe connection, even if large torques are transferred and increases the modularity of the tool (paragraph 0050).
Sharifi-Mehr et al. teaches a torque generating body 10 (figures 1 and 2) wherein rotation of the handle 12 about the longitudinal axis causes the drive shaft “screwdriver head” to rotate (paragraph 0018); wherein the system comprises a gearbox 18 operatively coupled to the torque generating body and the drive shaft “screw driver head” (figure 1); wherein the gearbox 18 receives input torque from the torque-generating body and increases output torque of the drive shaft (paragraph 0021); wherein the gearbox comprises a first gear 24 operatively coupled to the distal end of the torque-generating body, and a first spur gear 26/28/32 that operatively engages the first gear 24 (figure 2), wherein the first spur gear 26/28/32 has a greater number of gear teeth than a number of gear teeth of the first gear 24; wherein the first spur gear 26/28/32 has twice the number of gear teeth as the first gear 24 (figure 2; paragraph 0021- explained below); wherein the gear box 18 further comprises a second spur gear 30, wherein a spur 28 of the first spur gear 26/28/32 operatively engages the second spur gear 30, wherein the second spur gear 30 has a greater number of gear teeth then a number of gear teeth of the spur 28; wherein the second spur gear 30 has twice the number of gear teeth as the spur 28 of the first spur gear (paragraphs 0015 and 0021 and figure 2 describe the various gear ratios.  Figure 2 shows a schematic arrangement of the gears.  In the situation where the gear ratio between gears 24 and 30 is 1:2, the first gear 24 will have less teeth than the first spur gear gear 26 which meshes with the first gear 24.  Gear 24 will be half the size of gear 30 and have half as many teeth.  Gear 26 will be twice the size of gear 24 and have twice as many teeth in order to mesh with gear 24; and gear 28 will be half the size of gear 30 and have half as many teeth, in order to mesh with gear 30); wherein a proximal end of the drive shaft “screwdriver head” is operatively engaged with the second spur gear (figures 1 and 2- element 16 is a quick connect which receives the drive shaft/screwdriver head.  Element 16 is connected to and considered part of the second spur gear 30 since it rotates with the second spur gear); wherein at least a portion of the proximal end of the drive shaft extends through at least a central portion 16 of the second spur gear 30 and is fixedly connected thereto (element 16 is a quick connect screw driver head attachment well known in the art.  Such attachments have a socket which receives the screw driver head).  Sharifi-Mehr et al. teaches that such a torque generating body is advantageous because it produces increased output torque, which makes it easier for the use to drive the screw (paragraph 0021).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the proximal end of the anti-torque device to be fixed from rotating relative to at least a portion of the torque- generating body; further wherein the proximal end of the anti-torque device comprises a longitudinally extending keyed interface which is slidably engaged to a corresponding longitudinally extending keyed interface of the gearbox 4, as taught by Biedermann in the embodiment of figures 17-18b, in order to provide a safe connection, even if large torques are transferred and in order to increase the modularity of the tool (paragraph 0050).
It would have been further obvious to a person having ordinary skill in the art at the time the invention was made to modify the torque generating body disclosed by Biedermann et al. to have a gearbox/vertical handle as taught by Sharifi-Mehr et al., wherein rotation of the handle about the longitudinal axis causes the drive shaft to rotate; wherein the system comprises a gearbox operatively coupled to the torque generating body and the drive shaft; wherein the gearbox receives input torque from the torque-generating body and increases output torque of the drive shaft; wherein the gearbox comprises a first gear operatively coupled to the distal end of the torque-generating body, and a first spur gear that operatively engages the first gear, wherein the first spur gear has a greater number of gear teeth than a number of gear teeth of the first gear; wherein the first spur gear has twice the number of gear teeth as the first gear; wherein the gear box further comprises a second spur gear, wherein a spur of the first spur gear operatively engages the second spur gear, wherein the second spur gear has a greater number of gear teeth then a number of gear teeth of the spur; wherein the second spur gear has twice the number of gear teeth as the spur of the first spur gear; wherein a proximal end of the drive shaft is operatively engaged with the second spur gear; wherein at least a portion of the proximal end of the drive shaft extends through at least a central portion of the second spur gear and is fixedly connected thereto, in order to increase the output torque, thereby making it easier for the user to drive the screw (paragraph 0021).
With regard to claim 54, Biedermann et al. as modified by Biedermann et al. and Sharifi-Mehr et al. discloses the claimed invention except wherein the keyed interface of the anti-torque device is provided on a surface of a central opening extending through the anti-torque device, wherein the keyed interface of the gear box is provided on an end member extending distally from the gear box.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed for the keyed interface of the anti-torque device to be provided on a surface of a central opening extending through the anti-torque device, and for the keyed interface of the gear box to be provided on an end member extending distally from the gear box, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
With regard to claim 55, Biedermann et al. as modified by Biedermann et al. and Sharifi-Mehr et al. discloses the claimed invention except wherein the central opening defines a non-circular curvilinear shape in cross-section, wherein the end member has a corresponding non-circular curvilinear shape in cross-section such that the end member is slidably received within the central opening of the anti-torque device.
	It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made for the central opening of the keyed interface to define a non-circular curvilinear shape in cross-section, and for the end member of the keyed interface to have a corresponding non-circular curvilinear shape in cross-section such that the end member is slidably received within the central opening of the anti-torque device, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a keyed interface. In re Dailey and Eilers, 149 USPQ 47 (1966).
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.
Applicant argues that Biedermann et al. fails to disclose that the anti-torque device comprises a longitudinally keyed interface which is slidably engaged to a corresponding longitudinally extending keyed interface of the gearbox.  However, in the embodiment of figures 17-18b, Biedermann et al. teaches that the anti-torque device 6 comprises a longitudinally extending keyed interface 601 that is slidably engaged to a corresponding longitudinally extending keyed interface of the gearbox 4’.  In particular, the keyed interface is shown in cross-section in figure 18b.  The end of the anti-torque device is provided with longitudinal projections which slidingly engage with longitudinally extending recesses formed in the end 401 of gearbox 4’ to form a keyed positive fit connection, similar to the connection provided by a Torx wrench.   Paragraph 0050 describes the engagement and notes that it is advantageous because it guarantees a safe connection even in the case of transferring large torques.  Applicant argues that Biedermann only shows a slight protrusion where the coaxial recesses 403 create a positive fit connection with the correspondingly shaped end portion 601, stating that the connection occurs only at an incidental point along the longitudinal axis.  However, the office respectfully disagrees.  While the figures do not provide a full view of the keyed interface, one of ordinary skill in the art would recognize that the keyed interface extends longitudinally for several reasons.  1- in order to create the sliding fit between the anti-torque device and the gearbox, the keyed interface must extend longitudinally.  2- in order to provide the safe connection even at levels of increased torque, the keyed interface must be longitudinally extending.  If the keyed interface only occurs at an incidental point along the longitudinal axis, it can easily fail due to misalignment or material failure.  3- It is well known in the art that a Torx wrench/Torx connection is longitudinally extending.  This allows the two parts to slide into connection with each other and achieve a positive fit.  See the figure below for examples of Torx wrenches.  The keyed interface of the Torx wrenches extends longitudinally.  
    PNG
    media_image1.png
    274
    591
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773